Per Curiam:
We think that the verdict in this case was totally inadequate as compensation for the injuries sustained by the plaintiff, and the judgment and order appealed from are, therefore, reversed, and the motion to set aside the verdict and grant a new trial upon the ground of the inadequacy of the verdict is granted, with costs to appellant to abide the event. Present — Ingraham, P. J., Laughlin, Scott, Miller and Dow-ling, JJ. Judgment and order reversed and new trial ordered, with costs to appellant to abide event.